Case 1:19-cv-00331-LO-MSN Document 140 Filed 02/18/21 Page 1 of 3 PageID# 1941




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 RICARDO R. GARCIA, DUANE K. GLOVER,                  )   CASE NO.: 1:19-cv-00331-LO-MSN
 PAUL E. JACOBSON, GAETANO CALISE,                    )
 MYKHAYLO I. HOLOVATYUK, BRIAN                        )
 GARCIA, PAUL THOMSON, and DAVID                      )
 HARTMAN, on behalf of themselves and all             )
 others similarly situated,                           )
                                                      )
         Plaintiffs,                                  )
                                                      )
 v.                                                   )
                                                      )
 VOLKSWAGEN GROUP OF AMERICA, INC.                    )
 a/k/a AUDI OF AMERICA, INC., and                     )
 VOLKSWAGEN AKTIENGESELLSCHAFT,                       )
                                                      )
                        Defendants.                   )
                                                      )

      PLAINTIFFS’ MOTION TO COMPEL DEFENDANT VOLKSWAGEN GROUP OF
      AMERICA, INC.’S DISCOVERY RESPONSES AND DOCUMENT PRODUCTION

         Plaintiffs Ricardo R. Garcia et al. respectfully submit this Motion to Compel Defendant

 Volkswagen Group of America, Inc.’s (“VWGOA’s”) Discovery Responses and Document

 Production pursuant to Fed. R. Civ. P. 26(b)(1) and 37(a)(3)(B)(iii)-(iv). For the reasons set

 forth more fully in Plaintiffs’ Memorandum in Support of its Motion to Compel and as shown in

 the accompanying Declaration of Counsel and Exhibits thereto, the Court should grant Plaintiffs’

 Motion and compel Defendant VWGOA to provide the discovery responses and document

 productions set forth therein.

         Plaintiffs state that they have met and conferred in good faith with Defendant VWGOA

 in an effort to resolve these disputes without Court intervention. See Fed. R. Civ. P. 37(a)(1);

 E.D. Va. L.R. 37(A).
Case 1:19-cv-00331-LO-MSN Document 140 Filed 02/18/21 Page 2 of 3 PageID# 1942




 Dated: February 18, 2021

                                    Respectfully submitted,

                                    /s/ Michael J. Melkersen
                                    Michael J. Melkersen, Esq.
                                    5 Surfside Road – Palmas Del Mar
                                    Humacao, Puerto Rico 00791
                                    Telephone:     540.435.2375
                                    Facsimile:     540.740.8851
                                    Email:         mike@mlawpc.com

                                    Nathan D. Finch, Esq.
                                    Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                    Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                    MOTLEY RICE LLC
                                    28 Bridgeside Boulevard
                                    Mount Pleasant, South Carolina 29464
                                    Telephone:     843.216.9000
                                    Facsimile:     843.216.9440
                                    Email:         nfinch@motleyrice.com
                                                   jrice@motleyrice.com
                                                   kdean@motleyrice.com

                                    Attorneys for Plaintiffs and Interim Class Counsel
Case 1:19-cv-00331-LO-MSN Document 140 Filed 02/18/21 Page 3 of 3 PageID# 1943




                                   CERTIFICATE OF SERVICE


          I, Michael J. Melkersen, hereby certify that on this date I served a true and correct copy

 of the foregoing Motion to Compel upon counsel of record for Defendants by filing via the

 Court’s Electronic Case Filing (ECF) system.

 Dated:          February 18, 2021

                                                        /s/ Michael J. Melkersen
                                                        Michael J. Melkersen
